United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                 Nos. 96-2228/2233
                                   ___________

Keith E. Iverson; Shirlee Iverson,       *
                                         *
         Appellants/Cross-Appellees,     *
                                         *
      v.                                 *
                                         * Appeals from the United States
Audrey Grant; Eric Rodwell; Prentice     * District Court for the
Hall Canada, Inc.; Prentice Hall, Inc.;  * District of South Dakota.
Arco Publishing, Inc.; Dennis Howard; *
Roy Green; American Contract Bridge *           [UNPUBLISHED]
League, Inc.,                            *
                                         *
         Appellees/Cross-Appellants.     *
                                    ___________

                          Submitted: December 24, 1997
                              Filed: January 7, 1998
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Keith and Shirlee Iverson appeal pro se from the District Court1 judgment for
defendants on their copyright infringement and unfair trade practices complaint.




      1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
Defendants cross-appeal from the District Court order denying them attorney’s fees.
We affirm.

       The Iversons claimed that various defendants infringed their copyrighted work
by writing, publishing, and distributing The Joy of Bridge (Joy) and The Joy of Bridge
Companion in Canada. These claims fail, however, because United States copyright
law has no extraterritorial effect. See Subafilms, Ltd. v. MGM-Pathe Communications
Co., 24 F.3d 1088, 1094-96 (9th Cir. 1994) (en banc) (holding United States copyright
law has no extraterritorial operation, and infringing acts occurring outside United States
are not actionable); Robert Stigwood Group, Ltd. v. O&Reilly, 530 F.2d 1096, 1101 (2d
Cir.) (same), cert. denied, 429 U.S. 848 (1976).

       The Iversons also claimed that defendant Prentice Hall Canada, Inc. (PHC), a
Canadian corporation, infringed their copyright by selling Joy in the United States.
Although the Iversons produced evidence that PHC had on one occasion sold Joy
directly to a South Dakota bookstore, we conclude this was insufficient to establish
personal jurisdiction. See Ventling v. Kraft, 161 N.W.2d 29, 34 (S.D. 1968) (stating
South Dakota applies long-arm statute to fullest extent permissible under due process);
Bell Paper Box, Inc. v. Trans Western Polymers, Inc., 53 F.3d 920, 922 & n.2 (8th Cir.
1995) (noting due process requires minimum contacts with forum state in accordance
with notions of fair play and substantial justice; although minimum contacts need not
include physical presence, contacts must be more than attenuated, and merely entering
contract with forum resident does not provide requisite contacts between nonresident
and forum state (internal citations and quotations omitted)).

       As to defendant Arco, we agree with the District Court that because Arco&s
license agreement with PHC ended May 10, 1991, and the Iversons did not show Arco
published Joy after that date, their claim--filed March 21, 1995--is barred by the
Copyright Act&s three-year limitation on civil actions. See 17 U.S.C. § 507(b) (1994).


                                           -2-
        With respect to the Iversons& claims regarding Bridge--Introduction to Bridge
Bidding “Club Series” (Club Series), we find that “reasonable minds could not differ
as to the absence of substantial similarity of expression” between Club Series and the
Iversons& work, and thus, the District Court correctly granted summary judgment for
these defendants. Banker&s Promotional Mktg. Group, Inc. v. Orange, 926 F.2d 704,
705 (8th Cir. 1991) (per curiam) (internal citation and quotations omitted); see also
Moore v. Columbia Pictures Indus. Inc., 972 F.2d 939, 941-42, 945-46 (8th Cir. 1992)
(stating that, to establish copying of protected work, must show access and substantial
similarity between two works).

       Although the Iversons also asserted defendants engaged in unfair trade practices,
the only facts alleged relate to the copying of the Iversons& work. We thus conclude
the Iversons failed to state a separate unfair trade practices claim.

      Finally, after carefully reviewing the record, we conclude the District Court did
not abuse its discretion in refusing to award attorney&s fees to defendants. See 17
U.S.C. § 505 (1994); Pinkham v. Camex, Inc., 84 F.3d 292, 294 (8th Cir. 1996) (per
curiam) (standard of review); Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994).

      The Iversons& motions to supplement the record and for remand are denied. The
defendants& motion to dismiss the appeal is denied as moot.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -3-